Citation Nr: 1038652	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for cause of death for purposes 
of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 
1978.  The Veteran died in April 1997.  The Appellant is his 
widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of the 
hearing is associated with the claims file.

In an April 2007 decision, the Board denied the Appellant's claim 
of entitlement to service connection for the Veteran's cause of 
death, to include as a result of exposure to Agent Orange, and 
she appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Appellant, through her 
attorney, and the Secretary of VA submitted a Joint Motion for 
Remand.  In an October 2005 Order, the Court granted the motion, 
vacated the April 2007 Board decision, and remanded the case to 
the Board for further appellate review.

In March 2009 and January 2010, the Board remanded this case for 
further development.



FINDINGS OF FACT

1.  The Veteran died in April 1997 at the age of 61; the 
immediate cause of death as shown on the death certificate was 
carcinoma of the liver; no other conditions were identified as 
significant in contributing to his death; an autopsy was not 
performed.

2.  At the time of the Veteran's death, he was service-connected 
for residuals, cholecystectomy; high frequency hearing loss, 
bilateral, mild; pinquecula, nasal portion, left eye; and 
residuals, trauma, right little finger, each evaluated as 
noncompensable effective July 1, 1978.

3.  The Veteran's liver cancer did not have its onset during 
service, and the disorder was not otherwise related to a disease 
or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause of 
death, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Appellant's claim in the 
November 2004 rating decision, she was provided notice of the 
VCAA in June 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for 
DIC benefits, including service connection for the cause of 
death, and the division of responsibility between the Appellant 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Appellant received additional 
notice in April 2009, advising her of the notice requirements as 
required by Hupp, 21 Vet. App. 342.  That letter also provided 
notice pertaining to the downstream effective date element of her 
claim.  The claim was subsequently readjudicated in a June 2009 
supplemental statement of the case.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes the Veteran's 
service treatment and personnel records, private medical records, 
VA outpatient treatment reports, VA medical opinions, and 
statements and testimony from the Appellant and her 
representative.  The Board observes that all available private 
medical records have been associated with the claims file.  In 
this regard, the Board notes that records from Dr. G. are 
unavailable.  The Appellant has not indicated that she has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of her 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of 
the death, the evidence of record must show that a disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2009).  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Analysis

The Veteran died in April 1997 at the age of 61.  The immediate 
cause of death as shown on the death certificate was carcinoma of 
the liver.  No other conditions were identified as contributing 
to his death, and an autopsy was not performed.  

At the time of his death, the Veteran was service-connected for 
residuals, cholecystectomy; high frequency hearing loss, 
bilateral, mild; pinquecula, nasal portion, left eye; and 
residuals, trauma, right little finger, each evaluated as 
noncompensable effective July 1, 1978.

The Appellant contends that the Veteran developed liver cancer 
from testing he performed in a laboratory during service.  
Alternatively, she asserts that the Veteran was exposed to Agent 
Orange in service, and that this may have caused his cancer.

Initially, the Board notes that the Appellant does not contend, 
and the record does not reflect, that the Veteran developed liver 
cancer in service or within one year after separation, or that 
his cancer is related to any of his service-connected 
disabilities.  

As regards Agent Orange exposure, the Board notes that a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2009).  If a 
veteran was exposed to an herbicide agent during active military, 
naval, or air service, presumptive service connection for 
numerous diseases will be established even though there is no 
record of such disease during service.  Id.; 38 C.F.R. § 3.309(e) 
(2009).

As regards the laboratory testing, the Veteran's DD Form 214 
reflects that he served as an inventory management technician.  
His résumé reflects that his duties included monitoring and 
controlling equipment transactions, processing equipment 
transactions and repair cycle items, maintaining computer 
listings and files, and processing test sets through the Base 
Precision Measurement Equipment Laboratory.  Thus, the record 
reflects that the Veteran worked in an equipment testing 
laboratory as opposed to a chemical laboratory.

A July 1998 report from Dr. S., the Veteran's treating 
oncologist, stated that the Veteran had been diagnosed with 
hepatocellular carcinoma and that hepatocellular carcinomas may 
occur in patients with chronic liver disease.  Dr. S. noted that 
the Veteran's wife indicated that he was a heavy drinker because 
his military service made him anxious.  Dr. S. then stated that 
"I would say that it is safe to assume that the patient more 
than likely may have had hepatic cirrhosis that predisposed him 
to hepatocellular carcinoma."

In March 2002 letters, Dr. B., a private physician, indicated 
that the Veteran died from cancer, not cirrhosis.  Dr. B. noted 
that drinking ends with cirrhosis not cancer, and in his opinion 
drinking does not cause liver cancer.  Dr. B. then noted that an 
x-ray taken in service in December 1977 indicated that the lungs 
were free of infiltrates and that the hilar shadows were somewhat 
prominent especially on the left, and that the service was unable 
to locate previous films for comparison but significant bleuro-
pulmonary cardiovascular abnormalities were noted.  Based on 
these records, Dr. B. stated that the Veteran's medical problems 
with cancer started in service.

In a March 2004 letter, Dr. U., a private pathologist, stated 
that, according to clinicopathological research and medical 
publications, toxic chemicals such as vinyl chloride, 
polychlorinated biphenyls (PCB), consumption of food containing 
increased amounts of aflotoxin, diseases causing iron overload 
such as hemachromatosis, thorotrast (contrast material used for 
x-ray studies) or use of anabolic steroids are accepted among the 
etiologic factors of liver cancer.  Dr. U. noted that hepatitis B 
and C infections were other common causes of liver tumors, and 
that some benign nodules found in other organs may transform into 
malignancy in time and these lesions may metastasize to the 
liver.  Dr. U. noted that the Veteran sought treatment in 1957 
for chills, fever, diarrhea, epigastric pain, enlargement of 
liver, persistent shoulder pain, macroscopic and microscopic 
blood in his stool and urine, and an increased white blood count.  
Dr. U. added that the Veteran had a low grade nodule in his 
thyroid in 1964, and underwent a cholecystectomy and was 
diagnosed with chronic cholecystitis and cholelithiasis in 1966.  
Dr. U. then concluded that, based on his 30 years of experience 
as a pathologist and the Veteran's medical history, it is more 
likely than not that the Veteran's liver cancer was caused by 
exposure to chemicals or herbicides.

In order to determine whether the Veteran's liver cancer was the 
result of his military service, the RO obtained a VA medical 
opinion in December 2002.  The examiner indicated that the 
Veteran's claims file had been reviewed.  The examiner noted the 
Veteran's medical history and also noted that liver cancer was 
not listed among the diseased associated with Agent Orange 
exposure.  The examiner, however, indicated that the Veteran, 
during his service and beyond, consumed large amounts of alcohol 
and suffered from an anxiety disorder.  The examiner hypothesized 
that the Veteran's chronic alcohol consumption may have led to 
the development of chronic liver disease and cirrhosis.  The 
examiner further hypothesized that cirrhosis is in itself 
regardless of cause considered to be a preneoplastic condition.  
From this argument, the examiner stated that one could state that 
the hepatocellular carcinoma would then be service-connected.  
The examiner went on to note, however, that unfortunately alcohol 
michrondular cirrhosis is not frequently associated with 
hepatocellular carcinoma and only develops upon cessation of 
alcohol consumption and development of the macrondular form of 
cirrhosis.  The examiner went on to find that there are no liver 
biopsies or other supporting objective data in the record that 
clearly demonstrate the presence of either of these conditions, 
either of these forms of cirrhosis, and it is left for one to 
assume that given the high association between hepatocellular 
carcinoma and cirrhosis that the Veteran in fact was suffering 
from it.  The examiner also stated that there is no relationship 
between the cholecystectomy that the Veteran underwent in 
December 1966 and the development of hepatocellular carcinoma.

A supplemental opinion was obtained in May 2009.  The examiner 
stated that it is less likely as not that the Veteran's fatal 
liver cancer was caused by or a result of working as an inventory 
management supervisor in a laboratory in service.  The examiner 
noted that there is no evidence in the service treatment records 
that the Veteran suffered from any chronic liver ailment, and no 
indication that the Veteran developed liver cancer due to working 
in an equipment laboratory as an inventory management supervisor, 
as the job description did not entail working closely with 
chemicals or herbicides.  The examiner disagreed with Dr. U.'s 
opinion as Dr. U. failed to provide adequate evidence that the 
Veteran was actually exposed to herbicides or chemicals, 
including any liver carcinogen.  The examiner noted that there is 
no indication in the service treatment records that the Veteran 
consumed large quantities of alcohol.  The examiner observed that 
a January 1997 hospitalization note indicated that the Veteran 
drank a case of beer a week but did not mention how long he had 
been drinking for, and the examiner noted that this was about 17 
years after discharge from service.  The examiner disagreed with 
the December 2002 VA examiner as regards the Veteran's 
consumption of large amounts of alcohol in service.  The examiner 
agreed with Dr. S. that the Veteran's cirrhosis predisposed him 
to hepatocellular carcinoma.  The examiner concluded that the 
Veteran developed cirrhosis that led to hepatocellular carcinoma.

In May 2010, the RO obtained a supplemental opinion from an 
oncology specialist.  After reviewing the claims file, the 
examiner opined that it is less likely than not that the 
Veteran's fatal liver cancer was causally related to service.  
The examiner noted that the events in the Veteran's career, some 
speculative and some well documented, that might have led a 
clinician to conclude that a causal relationship existed were the 
documented cholecystitis/cholelithiasis and subsequent 
cholecystectomy surgery; the alleged consumption of large 
quantities of alcohol, with the only reference in the record 
documenting the drinking of one case of beer every two weeks; and 
the reported work exposures to unknown/unlisted chemicals.  The 
examiner then stated that there is nothing in the medical 
literature suggesting that simple cholelithiasis, cholecystitis, 
and/or cholecystectomy significantly increase the risk of 
hepatocellular carcinoma; that the reported amount of drinking, 
which equates to less than two ounces of alcohol daily, may be 
regular alcohol consumption but would not be considered heavy 
alcohol consumption; and that, absent documentation of exposures 
and given no surveillance screenings or documentation of exposure 
to chemicals known to increase the risk of hepatocellular 
carcinoma, it is unknown that the Veteran ever had any exposures 
to any chemicals, toxic or otherwise.  The examiner observed that 
the opinions of Drs. S. and U. are highly speculative in nature.  
The examiner concurred with the December 2002 and May 2009 VA 
examiners, as they point out the inaccuracies and speculative 
nature of the statements by Drs. S. and U.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's death was caused by his 
military service.  The evidence does not show that the Veteran 
was found to have liver cancer in service or within one year 
after service.  The Veteran's retirement physical in December 
1977 indicated no problems related to the abdomen or viscera, 
except appendectomy and gall bladder scars.  As regards Agent 
Orange exposure, the Veteran did not serve in the Republic of 
Vietnam and is therefore not presumed to have been exposed to 
Agent Orange as a result of his service.  Additionally, liver 
cancer is not among the diseases identified in 38 C.F.R. § 3.309 
as associated with herbicide exposure.  Further, there is no 
competent and probative evidence that the Veteran had been 
exposed to Agent Orange in service or that such exposure led to 
his cancer.  The evidence also fails to show that the liver 
cancer is otherwise causally related to service.  The December 
2002 VA examiner, who reviewed the Veteran's claims file, 
concluded that the Veteran's liver cancer was not caused by the 
cholecystectomy and that there was a lack of objective evidence 
leading to a conclusion that his liver cancer was caused by 
cirrhosis.  The May 2010 VA examiner, an oncology specialist, 
opined that the fatal liver cancer was not causally related to 
service, to include the documented cholecystitis/cholelithiasis 
and subsequent cholecystectomy surgery, the alleged consumption 
of large quantities of alcohol, and the reported work exposures 
to unknown/unlisted chemicals.  

The Board notes the opinions of several private physicians 
indicating a relationship between the Veteran's liver cancer and 
service.  The Board observes, however, that these opinions appear 
to be based in large part on assumptions and speculation.  

Dr. S. noted that hepatocellular carcinomas may occur in patients 
with chronic liver disease and that the Veteran drank heavily 
because service made him anxious.  He then stated that it was 
safe to assume that the patient more than likely may have had 
hepatic cirrhosis that predisposed him to hepatocellular 
carcinoma.  There is no indication in the service treatment 
records that the Veteran drank heavily or had an anxiety 
disorder.  The Board observes that there is no indication that an 
anxiety disorder had its onset in service or for many years 
thereafter, or is related to any incident of service.  As regards 
Dr. S.'s statement that the Veteran was anxious, it was based on 
the appellant's report, which is not substantiated by the 
objective evidence of record.  Further, although the Appellant 
may be competent to say that the Veteran was anxious, she is not 
competent to diagnose an anxiety disorder.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As regards the December 2002 VA 
examiner's statement that an anxiety disorder appears to have 
developed while in service, this statement is again based on an 
unsubstantiated account and is also too speculative to support a 
claim for service connection.  See, e.g., Warren v. Brown, 6 Vet. 
App. 4, 6 (1993).

Dr. B. noted the in-service findings of hilar shadows and 
significant bleuro-pulmonary cardiovascular abnormalities on x-
ray.  However, Dr. B. failed to connect how these findings showed 
that the Veteran's medical problems with cancer started in 
service.  Further, upon close inspection, the January 1978 
service treatment record actually reflects that NO significant 
bleuro-pulmonary or cardiovascular abnormalities were noted (the 
finding is provided via a rubber stamp).  

Dr. U. indicated that certain factors are accepted among the 
etiologic factors of liver cancer, and that Hepatitis B and C 
infections were also indicated to be other common causes of liver 
tumors.  Dr. U. also noted that some benign nodules found in 
other organs may transform into malignancy in time and these 
lesions may metastasize to the liver.  Dr. U. then noted that the 
Veteran sought treatment for various conditions in service.  
However, Dr. U. failed to indicate how these things were related 
to the Veteran's liver cancer.  Although Dr. U. opined that the 
Veteran's liver cancer was caused by exposure to chemicals or 
herbicides, as noted above, there is no competent evidence that 
the Veteran was ever exposed to chemicals or herbicides, to 
include Agent Orange.  Dr. U. also did not state to what 
chemicals the Veteran may have been exposed, or at what time and 
in what amounts.

In this regard, the Board notes that entitlement to service 
connection may not be based on speculation or remote possibility.  
An opinion noting that that the Veteran's condition may be 
related to service or possibly have been present in service, is 
insufficient to form a basis for a grant of service connection.  
38 C.F.R. § 3.102 (2009).  See, e.g., Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition found 
too speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to exposure to 
Agent Orange found speculative when physician also indicated that 
"it is just as likely that they could have another cause"), 
aff'd 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-related 
condition may have contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim).  The Board also notes 
that general treatise evidence is insufficient to provide 
plausible causality, since such evidence is predicated on 
instinctive inference of lay person rather than on adjudicative 
determination as to credibility and weight of expert evidence.  
See Mattern v. West, Vet. App.12 Vet. App. 222, 228 (1999); 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 
Vet. App. 314, 316-17, (1998).

Further, the Board notes that the opinions of the private 
physicians were not, with the possible exception of Dr. U., based 
on a review of the Veteran's entire claims file.  In this regard, 
the Board finds that the May 2010 VA examiner's opinion is 
entitled to greater weight on these facts, especially as the 
examiner pointed out the errors in the opinions of the private 
physicians, including that of Dr. U.  See Winsett, 11 Vet. App. 
420, aff'd 217 F.3d 854 (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis for 
doing so is given); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In reaching a decision in this case, the Board does not wish in 
any way to diminish the Veteran's honored service.  The Board, 
however, is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc)); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

On these facts, the claim for service connection for the cause of 
the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


